
	
		I
		112th CONGRESS
		1st Session
		H. R. 2632
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2011
			Mr. Nunes (for
			 himself, Ms. Schwartz,
			 Mr. Meehan,
			 Mr. Pascrell,
			 Mr. Gerlach,
			 Mr. Altmire,
			 Mr. Dent, and
			 Mr. Fattah) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  incentives for life sciences research.
	
	
		1.Short titleThis Act may be cited as the
			 Life Sciences Jobs and Investment Act
			 of 2011.
		2.Increased credit
			 for initial life sciences research
			(a)In
			 generalSection 41 of the Internal Revenue Code of 1986 is
			 amended by redesignating subsection (h) as subsection (i) and inserting after
			 subsection (g) the following new subsection:
				
					(h)Special rules
				for increased initial life sciences research
						(1)In
				generalIn the case of qualified initial life sciences research
				expenses for any taxable year with respect to which the taxpayer elects the
				application of this subsection—
							(A)Increased
				creditSubsection (a) shall
				be applied by substituting 40 percent for 20
				percent.
							(B)Amounts paid
				with respect to qualified life sciences research to certain research consortia,
				eligible small businesses, universities, and Federal laboratoriesSubsection (b)(3)(A) shall be applied by
				substituting 100 percent for 65 percent, in the
				case of amounts paid or incurred to persons described in subclauses (I) and
				(III) of subsection (b)(3)(C)(ii) or subclause (I), (II), or (III) of
				subsection (b)(3)(D)(i), with respect to qualified life sciences
				research.
							(C)Alternative
				simplified credit in case of qualified initial life science
				researchParagraph (5) of
				subsection (c) shall be applied—
								(i)by
				substituting 28 percent for 14 percent in
				subparagraph (A), and
								(ii)by substituting
				12 percent for 6 percent in subparagraph
				(B)(ii).
								(2)DefinitionsFor purposes of this subsection—
							(A)Qualified
				initial life sciences research expenses
								(i)In
				generalThe term qualified initial life sciences research
				expenses means so much of the amounts taken into account under
				subsection (a) as—
									(I)are attributable
				to qualified life sciences research, and
									(II)do not exceed
				$150,000,000.
									(ii)Excluded
				expensesSuch term does not include any amount paid or incurred
				by the taxpayer to compensate any covered employee (as defined in section
				162(m)(3)) for services, to pay dividends to the shareholders of the taxpayer,
				or to pay interest or principal on any debt security of the taxpayer.
								(iii)Substantiation
				of compliance
									(I)In
				generalThe taxpayer must substantiate its compliance with clause
				(ii) with written documents and such other credible evidence as the Secretary
				may reasonably require, and shall bear the burden of proof with respect to such
				substantiation.
									(II)CertificationThe
				chief executive officer and the independent director serving as head of the
				audit committee of the taxpayer, or comparable entity officials, shall attest
				in writing to the taxpayer’s compliance with the requirements of clause
				(ii).
									(B)Qualified life
				sciences research
								(i)In
				generalThe term qualified life sciences research
				means any qualified research—
									(I)with respect to
				the branch of knowledge or study of biology, biochemistry, biophysics,
				bioengineering, biotechnology, microbiology, genetics, or physiology (in each
				case as such knowledge or study relates to human beings), and
									(II)that is
				considered scientific research and development for purposes of North American
				Industry Classification System code 5417.
									(ii)ExceptionsSuch
				term does not include sociology or psychology.
								(3)Coordination
				with 965AThis subsection shall not apply with
				respect to any taxpayer for any taxable year for which an election is in effect
				under section 965A (relating to limited deduction for life sciences jobs and
				investment in United States).
						(4)ElectionAny
				election under this subsection shall be made in such manner as may be
				prescribed by the Secretary, and shall be made with respect to a taxable year
				not later than the due date (including extensions of time) for filing the
				taxpayer’s return for such taxable year.
						(5)TerminationThis
				subsection shall not apply to any taxable year beginning after December 31,
				2016.
						.
			(b)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			3.Incentives to
			 invest in life sciences jobs, research, and facilities
			(a)In
			 generalSubpart F of part III of subchapter N of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
				
					965A.Limited
				deduction for life sciences jobs and investment in United States
						(a)Deduction
							(1)In
				generalIn the case of a
				corporation which is a United States shareholder and for which the election
				under this section is in effect for the taxable year, there shall be allowed as
				a deduction an amount equal to 85 percent of the cash dividends which are
				received during such taxable year by such shareholder from controlled foreign
				corporations.
							(2)Dividends paid
				indirectly from controlled foreign corporationsIf, within the taxable year for which the
				election under this section is in effect, a United States shareholder receives
				a cash distribution from a controlled foreign corporation which is excluded
				from gross income under section 959(a), such distribution shall be treated for
				purposes of this section as a cash dividend to the extent of any amount
				included in income by such United States shareholder under section
				951(a)(1)(A), including as a result of any cash dividend during such taxable
				year to—
								(A)such controlled foreign corporation from
				another controlled foreign corporation that is in a chain of ownership
				described in section 958(a), or
								(B)any other controlled foreign corporation in
				such chain of ownership from another controlled foreign corporation in such
				chain of ownership, but only to the extent of cash distributions described in
				section 959(b) which are made during such taxable year to the controlled
				foreign corporation from which such United States shareholder received such
				distribution.
								(b)Limitations
							(1)In
				generalThe amount of dividends taken into account under
				subsection (a) shall not exceed the lesser of—
								(A)$150,000,000,
				or
								(B)the amount shown
				on the applicable financial statement as earnings permanently reinvested
				outside the United States.
								The amounts described in subparagraph
				(B) shall be treated as being zero if there is no such statement or such
				statement fails to show a specific amount of such earnings.(2)Dividends must
				be extraordinaryThe amount
				of dividends taken into account under subsection (a) shall not exceed the
				excess (if any) of—
								(A)the cash dividends
				received during the taxable year by such shareholder from controlled foreign
				corporations, over
								(B)the sum of—
									(i)the dividends
				received during the base period year by such shareholder from controlled
				foreign corporations,
									(ii)the amounts
				includible in such shareholder's gross income for the base period year under
				section 951(a)(1)(B) with respect to controlled foreign corporations, and
									(iii)the amounts that
				would have been included for the base period year but for section 959(a) with
				respect to controlled foreign corporations.
									Amounts
				described in subparagraph (B) shall be such amounts as shown on the most recent
				return filed for the base period year; except that amended returns filed after
				December 31, 2010, shall not be taken into account.(3)Requirement to
				invest in life sciencesSubsection (a) shall not apply to any
				dividend received by a United States shareholder unless the amount of the
				dividend is invested solely in the United States and solely for the purpose
				of—
								(A)the new hiring of
				additional scientists, researchers, and comparable personnel engaged in
				qualified life sciences research,
								(B)payments to
				persons described in section 41(h)(1)(B) and to other qualified organizations
				which are used by such persons or organizations for qualified life sciences
				research, or
								(C)the building or
				leasing of new facilities to be used primarily in the conduct of qualified life
				sciences research.
								(4)Prohibited
				usesSubsection (a) shall not apply to the amount of any dividend
				which is used by the taxpayer to pay remuneration for services of any covered
				employee (as defined in section 162(m)(3)), to pay dividends to the
				shareholders of the taxpayer, or to pay interest or principal on any debt
				security of the taxpayer.
							(5)No
				reserveSubsection (a) shall not apply to any dividend if the
				taxpayer’s compliance with this section is uncertain and requires a provision
				or reserve on the taxpayer’s applicable financial statements.
							(6)Separate
				accountSubsection (a) shall not apply to any dividend unless the
				amount of the dividend is held in a separate account, trust, or other
				arrangement that segregates the amount from other funds of the taxpayer until
				the amount is used solely for the purposes described in paragraph (3).
							(c)Substantiation
				of compliance
							(1)In
				generalThe taxpayer must substantiate its compliance with
				subsection (b) with written documents and such other credible evidence as the
				Secretary may reasonably require, and shall bear the burden of proof with
				respect to such substantiation.
							(2)CertificationThe
				chief executive officer and the independent director serving as head of the
				audit committee of the taxpayer, or comparable entity officials, shall attest
				in writing to the taxpayer’s compliance with each of the requirements of
				subsection (b).
							(d)DefinitionsFor purposes of this section—
							(1)Qualified life
				sciences researchThe term qualified life sciences
				research shall have the meaning given such term by section 41(h).
							(2)Qualified
				organizationThe term qualified organization means
				any organization described in subparagraph (A), (B), or (C) of section
				41(e)(6).
							(3)Base period
				yearThe term base period year means the taxable
				year which—
								(A)is among the 3
				most recent taxable years ending on or before December 31, 2010, and
								(B)results in the
				determination of the highest amount under subsection (b)(2)(B).
								Rules
				similar to the rules of subparagraph (C) of section 965(c)(2) shall apply for
				purposes of this paragraph.(4)Applicable
				financial statementThe term
				applicable financial statement has the meaning given such term
				by section 965(c)(1), applied by substituting the last day of the
				taxable year with respect to which the deduction under section 965A is
				determined for June 30, 2003 each place it
				appears.
							(5)DividendThe
				term dividend has the meaning given such term by section
				965(c)(3).
							(e)Special
				rulesFor purposes of this section—
							(1)rules similar to
				the rules of paragraph (3) of section 965(b) shall apply, except that such
				paragraph shall be applied by substituting December 31, 2010 for
				October 3, 2004, and
							(2)rules similar to
				the rules of paragraphs (4) and (5) of section 965(c) shall apply, except that
				such paragraph (5) shall be applied—
								(A)by substituting
				$150,000,000 for $500,000,000, and
								(B)without regard to
				the reference to subparagraph (C) of section 965(b)(1).
								(f)Denial of
				foreign tax credit
							(1)In
				generalNo credit shall be allowed under section 901 for any
				taxes paid or accrued (or treated as paid or accrued) with respect to the
				deductible portion of—
								(A)any dividend,
				or
								(B)any amount
				described in subsection (a)(2) which is included in income under section
				951(a)(1)(A).
								No
				deduction shall be allowed under this chapter for any tax for which credit is
				not allowable by reason of the preceding sentence.(2)ExpensesNo deduction shall be allowed for expenses
				directly allocable to the deductible portion described in paragraph (1).
							(3)Deductible
				portionFor purposes of
				paragraph (1), unless the taxpayer otherwise specifies, the deductible portion
				of any dividend or other amount is the amount which bears the same ratio to the
				amount of such dividend or other amount as the amount allowed as a deduction
				under subsection (a) for the taxable year bears to the amount described in
				subsection (b)(2)(A) for such year.
							(4)Coordination
				with section 78Section 78
				shall not apply to any tax which is not allowable as a credit under section 901
				by reason of this subsection.
							(g)ElectionAny
				election under this section shall be made in such manner as may be prescribed
				by the Secretary, and shall be made with respect to a taxable year not later
				than the due date (including extensions of time) for filing the taxpayer’s
				return for such taxable year.
						(h)TerminationThis
				section shall not apply to any taxable year beginning after December 31,
				2016.
						.
			(b)Clerical
			 amendmentThe table of
			 sections for subpart F of part III of subchapter N of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 section:
				
					
						Sec. 965A. Limited deduction for life
				sciences jobs and investment in United
				States.
					
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			4.Compliance and
			 report to CongressThe
			 Commissioner of Internal Revenue shall take such steps as are necessary to
			 ensure full compliance with the provisions under section 41(h) and section 965A
			 of the Internal Revenue Code of 1986 (as added by this Act). The Commissioner
			 of Internal Revenue shall provide reports to Congress on the status of such
			 compliance and related enforcement not later than 90 days following the final
			 due date of tax filings for the first taxable year in which an entity may elect
			 application of section 41(h) or of section 965A of the Internal Revenue Code of
			 1986 (as so added).
		
